Title: To Thomas Jefferson from Robert Williams, 12 November 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington Mississippi Territory.November 12. 1807.
                        
                        In some of my former communications, you have a pretty full account of the existence of a party formed during
                            my absence last year, and their ultimate object: They have never ceased their exertions to embarrass and throw the
                            Territory into confusion; knowing, it is not themselves, but the Governor on whom the greatest responsibility of keeping
                            the community tranquil devolves. My continuing to act with indifference towards those whose notorious and known hostility,
                            warranted them openly to act, and a reserve as to my knowledge of the insidiousness of others; and continuing to act only
                            on the defensive—encouraged attempts and plans to be laid far beyond the common and political discontents in a Country,
                            and which imperiously demanded of me a different conduct: For the particulars of which I take the liberty of refering you
                            to the enclosed copy of a private letter addressed to Secretaries Madison and Gallatin, together with copies of two
                            Statements shewing Claiborne’s intentions;—there are also others before whom this threat was made—Mr Green has at length
                            delivered over the Treasury Office, contrary to the advise of Mr Mead, but says he will contend with the Governor, the
                            power of removal from office—this is also by advice from the same source—Mead doubted, at least said so, the power of the
                            President to dismiss him.
                        During the recess of the General Assembly three vacancies took place by resignations and Death. Mr Mead is
                            elected to fill one. The time of service being but short, few interested themselves about the election. This is a large
                            and populous County, and but between one hundred and twenty or thirty voted and most of them, either high party men or not
                            eligible; a general sufferage was advocated by Mr Mead and his adherents being a popular measure preemptioners all
                            admitted to vote. Although I think the right of sufferage ought to be extended; this is not the way it should be done; the
                            most worthy refuse, whilst the reverse can be carried out and made vote. Claiborne, Mead and all this party exerted and
                            brought out almost every man who would vote for Mr. Mead.
                        There is no doubt, but that Mr Mead, could he influence the populous to join and support him, would attempt
                            to take and assume the administration in some manner or shape—His conduct lately and particularly on yesterday proves it.
                            The circumstances are, that on the General Assemblys meeting the second instant, and the illegality of altering the time
                            otherwise than by law, being suggested, most of the Members agreed to withdraw, and did so; Mead however arrived,
                            influenced two of the Members in the House of Representatives and Baker and Sessions in the Council;—and that they would
                            go on adjourn from day to day, and without being introduced as a Member under the law and rules of the House, proceed to
                            act; Sending the officers of the House after absent Members &c. Some obeyed others would not, in this way he kept
                            up the business for nine days; and declaring that whenever he got a quorum he would proceed without making any
                            communication to the Governor;—finding no agreement was likely to take place, much heat and animosity generating which was
                            his object, confusion or the appearance of it, (being the aim of the party) I yesterday prorogued them and thought it
                            proper under all circumstances to state the reasons somewhat at large, as you will see by the enclosed. At this Mr Mead
                            overleaped all order and decorum, declared the rights of the people paramount to the Constitution and Ordinance; and tryed
                            to prevail on the Members present to disregard the Governor or any thing he could do, and to proceed on; in this however
                            he stood alone. He is the wildest man I ever knew in public life; he will soon do for himself, and open the eyes even of
                            those disposed to support him; the people of this Territory cannot be carried into Anarchy as easy as he expects. 
                  I am
                            with great respect and consideration your
                        
                            Robert Williams
                            
                        
                    